         Case 1:20-cv-03185-LGS-SLC Document 34 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LGN INTERNATIONAL, LLC AND PRUDENT
INVESTIMENTOS LTDA,

                              Plaintiffs,
                                                      CIVIL ACTION NO.: 20 Civ. 3185 (LGS) (SLC)
         -v-
                                                                       ORDER
HYLAN ASSET MANAGEMENT, LLC et al.,

                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         This matter has been referred to the undersigned to manage general pre-trial matters.

(ECF No. 32). The Honorable Lorna G. Schofield granted Plaintiffs until September 11, 2020 to

file proof of service on the remaining Defendants (ECF No. 224) but Plaintiffs intend to file an

amended complaint. (ECF No. 31). In order to move this case forward, notwithstanding the

parties’ agreed upon deadline of December 7, 2020 to file amended pleadings (ECF No. 23),

Plaintiffs are directed to file their amended complaint by Monday, September 14, 2020, and file

proof of service on all Defendants by Monday, October 12, 2020.


Dated:          New York, New York
                August 12, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
